 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 LANE HOLDINGS, INC.,

                                 Plaintiff,           Civil Action No. 2:17-cv-06631-JFB-ARL
                                                      Hon. Sandra J. Feuerstein
                        -v-

 KLIGER-WEISS INFOSYSTEMS INC.,

                                 Defendant.


  PLAINTIFF LANE HOLDINGS INC.’S MEMORANDUM OF LAW IN OPPOSITION
   TO DEFENDANT KLIGER-WEISS INFOSYSTEMS INC.’S OBJECTION TO THE
          MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

            Plaintiff Lane Holdings, Inc. (“Lane”) respectfully submits this Memorandum of Law in

opposition to Defendant Kliger-Weiss Infosystems, Inc.’s’ (“KWI”) objection to the Magistrate

Judge’s Report and Recommendation (the “Report”) insomuch as the Report recommended

dismissal of Count II of KWI’s Counterclaim. In its objection, KWI argued that the last page of

the Parties’ 2015 Statement of Work (“SOW”) was an addendum/five-year extension of their 2008

Service Contract, obligating Lane to pay monthly fees to KWI for a full five-year term. In the

Report, Magistrate Judge Lindsay expressly rejected KWI’s argument, finding that, “The SOW

does not contain an integration clause and as noted above does not specifically reference the

[Service Contract] or any provision therein. The Court therefore concludes that the term addendum

as used in the SOW unambiguously refers to a possible agreement extending the terms of the

[Service Contract] which was never entered by the parties.” (Report at 13) (emphasis added).

Magistrate Judge Lindsay then correctly recommended dismissal of Count II of the Counterclaim,




#9597975 v2 \026554 \0001



                                                  1
because the SOW was not a five-year extension of the Service Contract and there were accordingly

no “additional monthly fees” owed.

            Magistrate Judge Lindsay’s Report was entirely correct and consistent given the position

taken by KWI with respect to Count II. Specifically, Count II titled “Additional Monthly Fees”

alleges that Lane failed to make monthly payments of $6,350 due “under the Agreement, as

modified by the Supplement.” (Counterclaim ¶¶ 49-50). As KWI’s principal, Sam Kliger,

explained at his deposition,

            Q.          the second counterclaim, on page 8, states that “Lane paid only a small
                        portion of the additional $6,350 in monthly payments due since January 1,
                        2016, under the [Service Contract] as modified by the [SOW]…”
                                                        ***
                        And how did you come up with the -- $6,350 is Schedule B, right?”

            A.          Yes.

(ECF Doc. No. 59-3, Kliger Tr. 75-76: 18-10).

            Q.          And so what is the balance of the $160,000 claimed here?

            A.          I’m not 100 percent certain of what that is. I would imagine that – I – I don’t
                        know. I know that we have a spreadsheet detailing the schedule of the
                        five years and what it – what the value of this agreement is.

(ECF Doc. No. 59-3, Kliger Tr. at 77)

            Now, in its Objection to the Report, KWI reverses course and invents a new “claim” out

of whole cloth, while not challenging Magistrate Judge Lindsay’s conclusion in the Report that

the SOW is not an “addendum,” and thus cannot be, a five-year extension of the Service Contract.

KWI now claims that Count II of its Counterclaim is suddenly independent of the “five-year

extension,” and KWI can, retroactively, charge Lane for nearly 3 years’ of fees included in the

SOW as part of a “5-year” addendum that KWI now accepts never occurred. In essence, what KWI


#9597975 v2 \026554 \0001



                                                          2
is saying is that even though the Court ruled there was no five-year extension, KWI still gets to

charge Lane as if there was an extension in place, just for a shorter period of time.

            Specifically, Schedule B to the SOW provides the “Monthly Service Fee” Lane would have

paid -- $6,350 -- if “Lovers Lane [signed] an addendum for a five (5) year extension of the KWI

Agreement.” (SOW at 5). Since KWI knows it has failed on that argument, it is now attempting to

claim it is somehow entitled to charge that fee anyway to Lane from the day Lane executed the

SOW until the day it properly terminated its Service Contract. However, KWI does not get to do

that for three distinct reasons.

            First, Lane paid KWI all fees owed to KWI up until Lane’s termination became effective.

Indeed, that agreement was part of the preliminary injunction entered by this Court:

               THE COURT: … I think they [Lane] agreed to pay you the money in advance
               up to April for the services that are currently being provided. Right? Wasn’t
               that in your papers?

               MR. GILBERT: Correct, Your Honor.

               THE COURT: So that’s not an issue…

(ECF Doc No. 26, Preliminary Injunction hearing transcript at 21-22: 24-8). Following the hearing,

Lane and KWI entered into a stipulation (ECF Doc No. 30) in which Lane and KWI agreed to

proceed under the Service Contract until Lane’s termination became effective, and in accordance

with that stipulation Lane paid KWI all fees due up until it was no longer using KWI. Exhibit 1,

Payment of Services to KWI.

            None of this has been in dispute throughout the two and a half years this litigation has been

in existence. KWI set the price for those services, Lane paid them. KWI cannot now retroactively

go back and jack it up by another $160,000.


#9597975 v2 \026554 \0001



                                                     3
            Second, even if the Court were to accept this “new” theory, it would be awarding KWI a

windfall. The new prices on Schedule B were for services and equipment that Lane never received:

the Cloud 9 Mobile Platform, which was never installed in Lane’s stores. That entire period Lane

was using its old equipment, and since KWI now admits that the SOW was not a five-year new

Service Agreement, it cannot charge new prices it did not have a contract for. (ECF Doc. No. 59-

14, Lane’s Rule 56.1 Statement ¶¶ 67, 79- 81)

            Third, the entirety of the second Counterclaim rises and falls on the SOW “modifying” the

Service Contract, as KWI alleges in its Counterclaim. In the Report, Magistrate Judge Lindsay

expressly found no such modification, and because KWI has not challenged this finding it is now

bound with that, and its objection to the dismissal of Count II fails. Cephas v Nash, 328 F.3d 98,

107 (2d Cir. 2003) (“[a]s a rule, a party's failure to object to any purported error or omission in a

magistrate judge’s report waives further judicial review of the point.”).

                                            CONCLUSION

            For all of the foregoing reasons, the Report’s recommendation that Count II of KWI’s

Counterclaim be dismissed should be adopted as the opinion of the Court, KWI’s Objection to

the Magistrate Judge’s Report and Recommendation should be denied, and the Court should

award Lane its costs and attorney’s fees in having to pursue and defend this action.

Dated: New York, New York
       July 17, 2020

                                                 MORRISON COHEN LLP



                                                 By:

                                                        Edward P. Gilbert
                                                        909 Third Avenue
#9597975 v2 \026554 \0001



                                                    4
                                   New York, New York 10022
                                   (212) 735-8600

                            Attorneys for Plaintiff
                             Lane Holdings, Inc.




#9597975 v2 \026554 \0001



                               5
